Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Drawings  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 16 specifies a fourth portion of the smokable sheet which is not shown in the drawings.  Therefore, the fourth portion of the smokable sheet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph 0037 refers to 22 in line 6, but it is not shown in figure 1.
Paragraphs 0056 and 0057 refer to 353, but it is not shown in figures 12 and 13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0010 should read “FIG. 2 is a perspective view of the storage container illustrated in FIG. 1.  Each of the first end and the second end is in an unsealed configuration.”

Paragraph 0011 should read “FIG. 3 is a partial elevation view of the storage container illustrated in FIG. 1.” 

In paragraph 0037, lines 2 and 3, “FIG. 3” should read “FIG. 2”  

In paragraph 0047, line 1, “the second portion 144” should read “the third portion 144”

Appropriate correction is required.

 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.

103 are summarized as follows:

Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair, JR. et al. (US 2016/0088871 A1) (hereinafter Sinclair1) in view of Sinclair, JR. (US 2017/0027222 A1) (hereinafter Sinclair2) and further in view of Sinclair, JR. (US 2016/0270436 A1) (hereinafter Sinclair3).
Regarding claims 1-5, 7-9, 15, and 18, Sinclair1 discloses a package (111) (reads on storage container) that can be shaped frustoconically, that has an interior (113) (reads on chamber) that can be sized and shaped to contain the combination of shell (107) (reads on smokable product), (Figs. 54, 57, and 59, [0146]-[0147]) and a frustoconically shaped form (110), (Fig. 59, [0146]-[0147]), a rod (119) (Figs. 62 and 64, [0149]-[0150]), (reads on packing tool), and a filter (Abs., Fig. 54, (101), [0005], [0130]-[0133]), the first width of the storage container is less than the smokable product second width , the first end of the storage container has a first circumference and second end of the storage container has a second circumference that is greater that the first circumference as shown in annotated figure below:
										
						
    PNG
    media_image1.png
    529
    606
    media_image1.png
    Greyscale
		

	Sinclair1 does not explicitly disclose an indicium defined at a location on the storage container, extending along a portion of the width of the storage container comprising a perforation wherein a perforation extends along the entire first and second widths, extends along a portion of the first and second widths, wherein the indicium comprises a notch extending toward the lengthwise axis.
	However, Sinclair2 teaches packaging having perforated or indented lines (167) and (168) extending along the package widths between upper notches (125)-(126) and lower notches (123)-(124) that extend along a horizontal axis at a location (reads on indicium) above the openable and resealable seal between the package top and openable and above the package bottom (Fig. 13, [0064]-[0065], [0126]).  
	Further, Sinclair3 teaches packaging (800) comprising a sealed end (810) to enable a user to tear open the package to access, schematically indicated by arrow (802), the package interior (830) (Fig. 18, [0238]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the package of Sinclair1 the upper and lower end notches that extend toward the package lengthwise axis with a perforated or indented line extending along the package width on each end between the notches the perforated lines and notches as taught package comprising upper and lower end notches that extend toward the package lengthwise axis with a perforated or indented line extending along the package width on each end between the notches the perforated lines and notches as taught Sinclair2 and a package tear end as taught by Sinclair3 to obtain a smokable product storage package that is moveable from a sealed to an unsealed configuration to enable the user to easily access and remove a smokable product from the storage package interior for the user to fill a with smokable filler material.
   
Regarding claim 6, Sinclair1 discloses all the claim limitations as set forth above.  Sinclair1 does not explicitly disclose a marking applied at a location on the outside of the package. 
However, Sinclair2 teaches packaging that comprises markings including, for example measurement markings (Fig.5, (200), [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply markings to the package as taught by Sinclair2 to the package of Sinclair1 because Sinclair1 is silent to markings and Sinclair2 teaches markings on a package which results in a suitably marked package to meet the needs of the user.

Regarding claims 13 and 14, Sinclair1 discloses all the claim limitations as set forth above.  Sinclair1 does not explicitly disclose a package (reads on storage container) that is formed of a single piece of material or that is formed of multiple pieces of material.
 However, Sinclair2 teaches packing material if formed into layers of packaging material such that the packaging can be composed of a single layer or a plurality of layers (Fig. 1, (10), [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a package composed of a single layer or a plurality of layers as taught by Sinclair2 in the package of Sinclair1 because Sinclair1 is silent to a package composed of a single layer or a plurality of layers and Sinclair2 teaches a package composed of a single layer or a plurality of layers which will result in a package suitable for containing a smoking product.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair, JR. et al.  (US 2016/0088871 A1) (hereinafter Sinclair1), in view of Sinclair, JR. (US 2017/0027222 A1) (hereinafter Sinclair2) as applied to Claim 1 above, and further in view of Sinclair, JR. (US 2016/0270436 A1) (hereinafter Sinclair3).
Regarding claims 10-11, Sinclair1 in view of Sinclair2 discloses all the claim limitations as set forth above.  Sinclair1 in view of Sinclair2 does not explicitly disclose a smokable product comprised of a plurality of smokable products disposed within the chamber, a first smokable product of the plurality of smokable products defining a first passageway, a second smokable product of the plurality to smokable products defining a second passageway; and wherein the first smokable product of the plurality of smokable products is partially disposed within the passageway (e.g. interior/cavity of the smoking product); a third smokable product of the plurality of smokable products defines a third passageway and a fourth smokable product of the plurality of smokable products defines a fourth passageway; wherein the third smokable product of the plurality of smokable products  is partially disposed within the fourth passageway. 
However, Sinclair3 teaches a second cone (200) (reads on first smokable product) is inserted into a first cone (100) (reads on partially disposed within the passageway of the second smokable product) (Fig. 17, [0235]-[0236]) (reads on a plurality of smokable products).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a smokable product comprised of a suitable number of smokable products in the plurality of smokable products as taught by Sinclair3 in the smokable product of Sinclair1 in view of Sinclair2 because Sinclair1 in view of Sinclair2 is silent to a plurality of smokable products and Sinclair3 teaches a smokable product comprised of a plurality of smokable products which results in a desired number of smokable products in a plurality of a smoking products disposed within a storage container for consumption by a user.

Regarding claim 12, the storage container chamber does not comprise internal structure to maintain separation of smokable products disposed within the chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the plurality of smokable products in the chamber wherein the fourth smokable product of the plurality of smokable products is adjacent to and contacts the second smokable products of the plurality of smokable products to achieve the desired arrangement of smokable products within the storage container chamber.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair, JR. et al. (US 2016/0088871 A1) (hereinafter Sinclair1) in view of Sinclair, JR. (US 2017/0027222 A1) (hereinafter Sinclair2) as applied to Claim 1 above, and further in view of Harrington (US 4,033,358).
Regarding claims 16 and 17, Sinclair1 in view of Sinclair2 discloses all the claim limitations as set forth above.  Sinclair1 in view of Sinclair2 does not explicitly disclose a smokable sheet of material, a first portion of the smokable sheet of material attached to a second portion of the smokable sheet of material and defining a first passageway, a third portion of the smokable sheet of material attached to a fourth portion of the smokable sheet of material and defining a second passageway and a wire member disposed within the first passageway, wherein the first passageway is disposed within the second passageway.
However, Harrington teaches a wire element for support (16) (reads on wire member) attached to the cigarette paper leaf (12) (reads on smokable sheet of material) along the length of the cigarette paper leaf (Abs., Fig. 1, col. 2, lines 46-56), where the wire element (16) is attached to the paper leaf (12) (Figs. 2a-2c, (col. 2, lines 66-68), (col. 3, lines 1-19) (reads on the smokable sheet first portion, second portion defining a first passageway, third portion, fourth portion defining a second passageway).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wire element attached to a smokable sheet of material as taught by Harrington in the smokable sheet of material of Sinclair1 in view of Sinclair2 since Sinclair1 inv view of Sinclair2 is silent to a wire element attached in the smokable sheet of material and Harrington teaches a wire element attached to a smokable sheet of material to achieve the desired structural support for the smokable product.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair, JR. et al. (US 2016/0088871 A1) (hereinafter Sinclair1) in view of Sinclair, JR. (US 2017/0027222 A1) (hereinafter Sinclair2) and Sinclair, JR. (US 2016/0270436 A1) (hereinafter Sinclair3).
Regarding claim 19, Sinclair1 discloses a package (111) (reads on storage container) that can be shaped frustoconically, that has an interior (113) (reads on chamber) that can be sized and shaped to contain the combination of shell (107) (reads on smokable product), (Figs. 54, 57, and 59,[0146]-0147]) and a frustoconically shaped form (110), (Fig. 59, [0146]-[0147]) , a rod (119) (Figs. 62 and 64, [0149]-[0150]), (reads on packing tool), and a filter (Abs., Fig. 54, (101), [0005], [0130]-[0133]), the first width of the storage container is less than the smokable product second width, as shown in the annotated figure below:
					
    PNG
    media_image2.png
    529
    606
    media_image2.png
    Greyscale


Sinclair1 does not explicitly disclose, a notch that extends toward the lengthwise axis defined at a location between the midpoint of the lengthwise; the first end of the package is moveable from a sealed configuration to an unsealed configuration, the second end of the package is moveable from a sealed configuration to an unsealed configuration, a plurality of smokable products disposed within the chamber, a first smokable product of the plurality of smokable products defining a first passageway, a second smokable product of the plurality to smokable products defining a second passageway; and wherein the first smokable product of the plurality of smokable products is partially disposed within the passageway (e.g. interior/cavity of the smoking product). 
However, Sinclair2 teaches a smokable filler package (10) (reads on storage container) with an interior (11) (reads on chamber) that has a funneling end portion (39) located next to the bottom (12) with sides (42), (43) that taper (reads on frustoconically shaped) into a bottom end (61) (reads on first end) with an opening (60) ((Figs. 1, 11), [0119]-[123]) (reads on first width of the storage container is less than the smokable product second width), packaging having perforated or indented lines (167) and (168) extending along the package widths between notches (123), (124), (125), (126) that extend toward the package lengthwise axis (Fig. 13, [0126]).
Further, Sinclair3 teaches a second cone (200) (reads on first smokable product) is inserted into a first cone (100) (reads on partially disposed within the passageway of the second smokable product) (Fig. 17, [0235]-[0236]) (reads on a plurality of smokable products).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the product of Sinclair1 with the modifications of Sinclair2 and further with the modifications of Sinclair3 to obtain a product having a plurality of smokable products disposed within the chamber of storage package that can be unsealed on both ends of the package for smoking by a user.

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a method of packing a smokable product wherein the smokable product storage container third end is partially disposed within the smokable product passageway; inserting a smokable material through the second opening of the storage container and into the chamber such that the smokable material enters the smokable product passageway; removing the storage container from the smokable product passageway.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 4146                                                                                                                                                                                                        


	/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747